Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Centers for Medicare & Medicaid Services,
Petitioner,

v.

Landmark Healthplan of California, Inc.,
Respondent.

Docket No. C-14-1278
CR3430
Date: October 23, 2014
DECISION DISMISSING CASE

The June 5, 2014 request for hearing filed by Respondent, Landmark Healthplan of
California, Inc., is dismissed pursuant to 45 C.F.R. § 150.411(c).

I. Background

On May 12, 2014, the Centers for Medicare & Medicaid Services (CMS) notified
Respondent that CMS intended to impose a civil money penalty (CMP) in the amount of
$390,000 against Respondent for violation of the Medical Loss Ratio (MLR)
requirements. 42 U.S.C. § 300gg-18; 45 C.F.R. § 158.613. Specifically, CMS alleged in
the notice that Respondent failed to submit its 2011 MLR Reporting Form and pay any
rebates owed. The notice acknowledges Respondent’s argument that it is not subject to
MLR requirements. The notice informed Respondent that it had the right to request a
hearing before an administrative law judge (ALJ) with the Departmental Appeals Board
within 30 days after the date of the notice letter as provided in 45 C.F.R. §§ 150.405 and
158.614. A copy of the notice was filed by Respondent with its request for hearing.

On June 5, 2014, Landmark filed a timely request for hearing. On June 19, 2014, the
case was assigned to me and an Acknowledgment and Prehearing Order was issued.
On August 15, 2014, Respondent filed its brief on the merits, a motion for summary
judgment, an affidavit of its President and Chief Executive Officer, and a waiver of oral
hearing.

On September 16, 2014, CMS moved to dismiss the request for hearing on grounds that
the proposed CMP was rescinded. CMS filed with its motion a copy of the September
16, 2014 notice to Respondent rescinding the proposed CMP. CMS states in the notice
that it rescinded the proposed CMP so that it could consider a new argument raised by
Respondent for the first time in its request for hearing. CMS purports to reserve the right
to impose a new CMP and acknowledges that if it does Respondent will again have the
right to request ALJ review. Respondent filed an opposition to the motion to dismiss on
September 17, 2014, and requested oral argument. CMS filed a motion for leave to file a
reply with its reply on September 18, 2014. Respondent filed its objection to CMS’s
motion for leave to file a reply on September 19, 2014. Respondent’s objection to the
CMS motion for leave to file a reply is overruled. Both the CMS reply and Respondent’s
objection, which is actually in the nature of a sur-reply, provide helpful elaboration of the
parties’ positions and legal analysis. Therefore, the CMS reply and Respondent’s sur-
reply are accepted and considered. Respondent’s motion for oral argument is denied.
The parties have skillfully set forth their arguments and legal analysis and I have no
questions that require discussion in an oral argument. I conclude that an oral argument
would not aide my decision and oral argument is, therefore, unnecessary.

IL. Findings of Fact, Conclusions of Law, and Analysis
My conclusions of law are in bold followed by the pertinent facts and analysis.
1. CMS has not proposed or assessed a CMP against Respondent.

2. Dismissal of Respondent’s request for hearing is required by
45 C.F.R. § 150.411 (c).

CMS advised Respondent in its May 12, 2014 notice that it proposed to impose a
$390,000 CMP against Respondent for failure to submit its 2011 MLR report and to pay
any rebates owned. The legal authority cited by CMS for imposition of the CMP was
42 U.S.C. § 300gg-18 and 42 C.F.R. § 158.601-.615. Among other requirements 42
U.S.C. § 300gg-18 imposes upon certain health insurance issuers the obligation to report
to the Secretary of Health and Human Service (the Secretary) its MLR for each plan year
and, under certain circumstances, to pay a rebate to each enrollee in its plan. The
Secretary was required to promulgate regulations for enforcement of 42 U.S.C.

§ 300gg-18 and granted authority to impose appropriate enforcement remedies.
Authorized enforcement remedies are established by 42 U.S.C. § 300gg-22. Under 42
U.S.C. § 300gg-22(b)(2)(D), only an entity assessed a CMP is required to be afforded a
hearing before an ALJ if requested within 30 days after the date of issuance of the notice
of assessment of the CMP. Judicial review is only available to an entity after an order
imposing a CMP is issued following an ALJ hearing. 42 U.S.C. § 300gg-22(b)(2)(E).

The Secretary promulgated regulations at 45 C.F.R. pt. 158 establishing reporting and
rebate requirements for certain insurance issuers. Regulations that delegate authority to
Health and Human Services (HHS) to impose CMPs are at 45 C.F.R. § 158.601-.615.
HHS is required to give an insurance issuer notice of its intent to assess a penalty and
advise the issuer of its right to request a hearing within 30 days after the date of the
notice. The notice must also advise the issuer that if a hearing is not requested the CMP
may be assessed with no right to further review. 45 C.F.R. § 158.613. Issuers against
which HHS has assessed a CMP may seek review in accordance with 45 C.F.R.

§ 150.400. 45 C.F.R. § 158.614. The authority to impose CMPs is delegated to CMS for
any insurer that is subject to CMS’s enforcement authority. 45 C.F.R. § 150.301. If
CMS proposes to assess a CMP, CMS must give notice to the entity, including notice of
the right to request a hearing under 45 C.F.R. § 150.401, within 30 days and that failure
to timely request a hearing permits CMS to assess the CMP without further appeal.

45 C.F.R. § 150.343. Pursuant to 45 C.F.R. § 150.345, an “entity against which CMS has
assessed” a CMP may request administrative and judicial review in accordance with

45 CFR. § 150.401-.465.

In this case CMS proposed a CMP against Respondent, but CMS has now rescinded the
proposed CMP. Because there is no longer an action by CMS proposing to assess a CMP
against Respondent, Respondent no longer has a right to ALJ review under 42 U.S.C.

§ 300gg-22(b)(2)(D) and 45 C.F.R. § 150.345. The plain language of the statute and
regulation require no interpretation. Respondent is no longer a “respondent” within the
meaning of 45 C.F.R. § 150.401, because the notice of intent to impose a CMP has been
rescinded. I am required to order the dismissal of a hearing request of an entity that is not
a “respondent” within the meaning of 45 C.F.R. § 150.401. 45 C.F.R. § 150.411(c).
Accordingly, dismissal of Respondent’s request for hearing is required.

Respondent raised several objections to dismissal, all of which are without merit. My
delegated authority under 45 C.F.R. § 150.401-.455 is limited. The issues that I may hear
and decide are:

(1) Whether a basis exits to assess a civil money penalty
against the respondent.

(2) Whether the amount of the assessed civil money penalty is
reasonable.

45 C.F.R. § 150.417. Iam granted no authority to: adjudicate a matter involving an
entity that is not a “respondent” within the meaning of 45 C.F.R. § 150.401; render an
advisory opinion on a legal issue; or grant equitable relief. Respondent argues that CMS
should pay its attorney fees. My authority to sanction a party is broad enough under

45 C.F.R. § 150.455(b)(8) to order the payment of fees and costs. However, CMS has
not committed any acts that are sanctionable under 45 C.F.R. § 150.455(a). Attorney fees
and expenses may be recovered in the appropriate case through an application filed
pursuant to the Equal Access to Justice Act (EAJA), 5 U.S.C. § 504. The requirements
for filing an application for EAJA fees are strict and Respondent has not made such a
filing. Whether or not Respondent can make a colorable argument that it is a prevailing
party or that it satisfies the other requirements for an EAJA award cannot be answered
absent a timely filed application. 45 C.F.R. pt. 13.

III. Conclusion

For the foregoing reasons, Respondent’s request for hearing is dismissed. No right to
judicial review is triggered by this decision under 42 U.S.C. § 300gg-22(b)(2)(E) and
45 C.F.R. § 150.459, because no order imposing a CMP is issued.

/s/
Keith W. Sickendick
Administrative Law Judge

